Dismissed and Opinion Filed July 21, 2017




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00857-CV

                       IN RE CHAD ALAN VANDERBEEK, Relator

                 Original Proceeding from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 007-82251-2017

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Evans, and Stoddart
                                   Opinion by Justice Evans
       Before the Court is relator’s July 21, 2017 petition for writ of mandamus in which relator

complains of the trial court’s refusal to hold an immediate hearing on a petition for writ of

habeas corpus. Pursuant to Powell v. Hocker, 516 S.W.3d 488, 491-94 (Tex. Crim. App. 2017),

we must dismiss this proceeding. Accordingly, we dismiss this proceeding.




                                                  /s/David Evans/
                                                  DAVID EVANS
                                                  JUSTICE
170857F.P05